Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features: “conducting brushes extending axially between a central portion of an inner surface of a bottom surface portion of the conductive covering member and a central portion around a rotation axis at an inboard-side end of an inner ring, and in contact with the rotating wheel at a center of a rotation axis of the rotating wheel” must be shown or the features canceled from the claim.  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: Conducting brushes Br extending axially are provided between a central portion of an inner surface of the bottom surface portion Cpb of the covering member Cp and a central portion around the rotation axis at the inboard-side end of the inner ring 5. Alternatively, the central portion of the inner surface of the bottom surface portion Cpb may be in direct contact with the central portion around the rotation axis at the inboard-side end of the inner ring 5, as described in the specification, para [0074].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Fig. 7 merely shows assigned ref “Br” for conducting brushes, but no details as claimed and described in [0074] are in any of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed on 7/6/22, have been fully considered but they are not persuasive.  The Remark asserted:

    PNG
    media_image1.png
    543
    1004
    media_image1.png
    Greyscale

In response to the above argument, the argument is found irrelevant because of the following reasons:
the Applicant’s attention is drawn to the claimed language, particularly newly added limitations (emphasis added): “conducting brushes extending axially between a central portion of an inner surface of a bottom surface portion of the conductive covering member and a central portion around a rotation axis at an inboard-side end of an inner ring, and in contact with the rotating wheel at a center of a rotation axis of the rotating wheel”
One would clearly realize the following:
(A)  The claimed language does not recite the claimed inner ring having an axial end that is free of groove/recess or the inner ring is solid  (for rigidity, as asserted to be important).
(B)  The claimed language does not recite the conducting brushes are in direct contact with the planar top surface of the axial end of the rotating wheel, at a center of a rotation axis. 
Thus, as the claimed language is broadly written, the limitations of “conducting brushes extending axially between a central portion of an inner surface of a bottom surface portion of the conductive covering member and a central portion around a rotation axis at an inboard-side end of an inner ring” is read in Fukumori because in the Fukumori device, the conductive brush extending axially downward between a central portion of an inner surface of a bottom surface portion of the conductive covering member and a central portion around a rotation axis at an inboard-side end of an inner ring (i.e. the groove/dent of the shaft is located at a central portion around a rotation axis at an inboard-side end thereof), and the cover’s axially ended conductive brush is in contact, via the grease (11), with the rotating wheel at a center of a rotation axis of the rotating wheel.  Therefore, Fukumori does disclose the newly added  limitations in claim 5. 
 
    PNG
    media_image2.png
    676
    1038
    media_image2.png
    Greyscale

Based on the above reasons, the argument is found not persuasive.  Therefore, the rejection is deemed proper and hereby maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hewko et al (US 5087229, herein ‘Hewko’) in view of Chan (US 20130075176, herein ‘Chan’) and Fukumori  (JP 2001140911, herein ‘Fukumori’).  
Hewko discloses a wheel bearing apparatus with an electric rotating machine comprising: a wheel bearing including a fixed wheel [40] and a rotating wheel [52] having a hub flange, the rotating wheel being rotatably supported by the fixed wheel via rolling elements and attached with a vehicle wheel and a brake rotor at the hub flange; a generator including a stator [80/82] attached to the fixed wheel and a motor rotor [116] attached to the rotating wheel (see figs. 1 and 3).  Hewko substantially discloses the claimed wheel bearing apparatus with an electric rotating machine (see above discussion about the Hewko ref for details), except for the following:
(A) the electric machine is a generator being of an outer-rotor type in which the stator is located on an outer periphery of the wheel bearing, and the motor rotor is located radially outside of the stator;  
(B) the an electrical conductor configured to conduct a current between the fixed wheel and the rotating wheel, wherein the electrical conductor includes a conductive covering member that includes: a first portion fixed to the fixed wheel and extending in an inboard-side direction beyond an inboard-side end of the fixed wheel, and a second portion extending from the first portion, covering the inboard- side end of the fixed wheel, and in contact with the rotating wheel at a center of a rotation axis of the rotating wheel, and newly added the cover’s second portion having conducting brushes extending axially between a central portion of an inner surface of a bottom surface portion of the conductive covering member and a central portion around a rotation axis at an inboard-side end of an inner ring, and in contact with the rotating wheel at a center of a rotation axis of the rotating wheel.
RE the limitations listed in item (A), Chan teaches an electric rotating machine that can be operated as a motor and/or a generator (see [0043]) and the machine can be configured as a generator being of an outer-rotor type in which the stator is located on an outer periphery of the wheel bearing, and the generator/motor rotor can be either located radially inside or radially outside with respect to the stator (see [0167]).  Moreover, those skilled in the art would understand that an electric rotating machine for converting between electrical and rotary mechanical power is well-known in the art.  That is the machine can be operated as either a motor by applying electric power and producing torque, or alternatively as a generator by applying toque and producing electric power.  Also, generator/motor having a rotor located radially outside of the stator is well-known in the art.  
Therefore, by applying the Chan important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art generator an electric rotating machine to operate as a generator and reversely re-arranging the rotor and the stator such that the generator is being of an outer-rotor type in which the stator is located on an outer periphery of the wheel bearing, and the motor rotor is located radially outside of the stator.  Doing so would be a matter of obvious engineering design choices because an electric rotating machine being operate as a motor and/or generator for converting between electrical and rotary mechanical power is well-known in the art.  Also, reversely re-arranging the rotor and the stator such that the generator is an inner-stator-outer-rotor oriented generator would require only necessary mechanical skill to make simple reversals of positions of mechanical parts without an express teaching in a reference (see In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969)).
RE the limitations listed in item (B), Fukumori teaches a bearing assembly comprising an  electrical conductor configured to conduct a current between the bearing’s two race-rings, wherein the electrical conductor includes a conductive covering member [10b-10c] that includes: a first portion fixed to one race-ring and extending in an inboard-side direction beyond an inboard-side end thereof, and a second portion having conducting brush [10c] extending axially between a central portion of an inner surface of a bottom surface portion of the conductive covering member and a central portion around a rotation axis at an inboard-side end of an inner ring, and in contact with the rotating wheel [1] at a center of a rotation axis of the rotating wheel.

    PNG
    media_image2.png
    676
    1038
    media_image2.png
    Greyscale

The Fukumori’s shaft [1] is read as equivalent to the rotating wheel in the Hewko wheel bearing apparatus because those skilled in the art would understand that owing to the Hewko wheel bearing apparatus having a wheel bearing including a fixed wheel [40] and a rotating wheel [52] having a hub flange, the rotating wheel being rotatably supported by the fixed wheel via rolling elements and attached with a vehicle wheel and a brake rotor at the hub flange.  And, by applying the Fukumori important teaching concept of providing an electrically conducting cover the two bearings with the rotating wheel/shaft there-between the two bearings would reduce a potential difference between a rotating body portion and a stationary body portion when the machine running, and to provide the bearing apparatus corrosion prevention function without increasing a wear coefficient, as taught by Fukumori.  Hence, by applying the Fukumori important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art apparatus by providing an electrical conductor configured to conduct a current between the fixed wheel and the rotating wheel, wherein the electrical conductor includes a conductive covering member that includes: a first portion fixed to the fixed wheel and extending in an inboard-side direction beyond an inboard-side end of the fixed wheel, and a second portion extending from the first portion, covering the inboard- side end of the fixed wheel, and in contact with the rotating wheel at a center of a rotation axis of the rotating wheel.  Doing so would provide an improved bearing apparatus with an electrical conducting means that would reduce a potential difference between a rotating body portion and a stationary body portion when the machine running, and to provide the bearing apparatus corrosion prevention function without increasing a wear coefficient, as taught by Fukumori.  Furthermore, by applying the Fukumori important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art apparatus by providing plural conducting brushes, instead of one brush as in Fukumori.  Doing so would provide more conducting means between the cover and the inner ring; also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see In re  St. Regis Paper Co. vs. Bemis Co., 193 USPQ 8).  In this instant case, Fukumori already discloses one axially extended conductive brush, as the essential working part, duplicating it to have plural axially extended conducting brushes would require only routine skill in the art.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/Primary Examiner, Art Unit 2834